

[ex10-8logo.jpg]



 
January 25, 2011



CONFIDENTIAL


22nd Century Group, Inc.
11923 SW 37 Terrace
Miami, FL 33175
Attn.: Mr. David Rector, CEO


Dear Mr. Rector:


Rodman & Renshaw, LLC (“Rodman”), a Delaware limited liability company, is
pleased to act as the exclusive financial advisor to 22nd Century Group, Inc., a
Nevada corporation (the “Company”) with respect to the matters set forth
herein.  This letter agreement (the “Agreement”) sets forth the terms of our
engagement.


1.           Services.  During the Term (as defined below), Rodman shall provide
the Company with financial advisory and consulting services from time to time as
requested by the Company.  In such capacity, Rodman shall advise the Company
with respect to financial matters relating to the Company’s capital structure
and financing needs.  Rodman shall not be required to render services in excess
of 10 hours per calendar month.  All such services may be rendered
telephonically


2.           Term.  Rodman’s obligation to provide the services described in
Section 1 shall commence on the date that the Company consummates the merger
contemplated by that certain Agreement and Plan of Merger and Reorganization,
dated as of January 25, 2011, by and among the Company, 22nd Century Acquisition
Subsidiary, LLC, a wholly-owned subsidiary of the Company, and 22nd Century
Limited, LLC (the “Merger”) and shall continue for a period of one
year.  Notwithstanding anything to the contrary contained herein, the provisions
concerning indemnification, contribution and the Company’s obligations to pay
fees and reimburse expenses contained herein will survive any expiration or
termination of this Agreement.


3.           Fees.  In consideration for the services to be provided by Rodman
hereunder, immediately upon consummation of the Merger, the Company shall issue
to Rodman a warrant, substantially in the form annexed hereto as Exhibit A (the
“Warrant Shares”), entitling Rodman to purchase 500,000 shares (the “Warrant”)
of the common stock, par value $0.00001 per share, of the Company, at an
exercise price of $1.50 per share at any time during the five-year period
beginning on the date the Merger is consummated. The terms of the warrant shall
include, among other provisions, anti-dilution protection in the event of stock
dividends and combinations, stock splits, stock issuances for consideration less
than the exercise price (subject to carve outs for stock issuances pursuant to
equity incentive plans approved by the Company’s board of directors and ratified
by shareholders), reorganizations, mergers and consolidations, a “cashless” or
“net exercise” provision and “piggyback” registration rights with respect to the
Warrant Shares (including any shares issued as a result of the anti-dilution
provisions of the Warrant.)


4.           Expenses.  In addition to the Warrant, whether or not a transaction
is consummated, the Company hereby agrees to reimburse Rodman for all reasonable
travel and other out-of-pocket expenses incurred in connection with Rodman’s
engagement pursuant hereto, including the reasonable fees and expenses of
Rodman’s counsel; provided, however, any single expense or group of related
expenses, in excess of $5,000 shall require the prior written approval of the
Company’s chief executive officer or chief financial officer, which approval
shall be binding on the Company.   Nothing contained in this Section 4 shall be
construed as limiting or impairing Rodman’s right to indemnification and
contribution under Section 7 hereof in any way.


Rodman & Renshaw, LLC  1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500  Fax: 212 581 5690  www.rodm.com  Member: FINRA, SIPC

 
 

--------------------------------------------------------------------------------

 


5.           Right of First Refusal.  If at any time during the two-year period
following the date on which the Merger is consummated, the Company or any of its
affiliates, as defined in Rule 144 promulgated under the Securities Act of 1933,
as amended, (“Affiliates”) (i) disposes of or acquires business units (whether
in a transaction involving the purchase and sale of stock or assets) or acquires
any of its outstanding securities or make any exchange or tender offer or enters
into a merger, consolidation or other business combination or any
recapitalization, reorganization, restructuring or other similar transaction,
including without limitation, an extraordinary dividend or distributions or a
spin-off or split-off, and the Company decides to retain a financial advisor for
such transaction; (ii) decides to issue (including by way of refinance) any
indebtedness for borrowed money using a financial manager or agent, or (ii)
determines to raise capital by means of a public offering or a private placement
of debt or equity securities using an underwriter or a placement agent, then in
each such instance Rodman (or any Affiliate designated by Rodman) shall have the
first preferential right to act as the lead advisor, lead manager, lead agent,
managing underwriter, lead book runner or lead placement agent with respect to
such transaction on ordinary and customary terms to be agreed upon by the
parties.  In the event the Company decides to pursue any of the transactions
described in clauses (i), (ii)or (iii) of the first sentence if this Section 5,
it shall provide written notice of such desire or intent, which notice shall
specify the material terms of such transaction, including the nature of the
proposed transaction and the expected size of the transaction.  Rodman shall
have twenty (20) business days from its receipt of such notice to inform the
Company that it is exercising its preferential right of first refusal as
specified in this Section 5.  If Rodman decides to accept such engagement, the
agreement governing such engagement shall contain, among other things,
provisions for customary fees and other compensation for transactions of similar
size and terms and shall also contain provisions for indemnification and
contribution.  If Rodman and the Company are unable to reach agreement on such
ordinary and customary terms, and the Company proposes to pursue any such
transaction using a financial advisor, lead manager, lead placement agent, lead
agent or managing underwriter other than Rodman, the Company shall first provide
Rodman, in writing, with the proposed terms of any bona fide arms-length
negotiated terms of such engagement (the “Notice”).  If, within twenty (20)
business days of the receipt the Notice, Rodman does not accept, in writing, the
engagement to which the Notice pertains pursuant to terms no less favorable to
the Company than those set forth in the Notice, then the Company shall be free
to negotiate and enter into an engagement with any third-party financial
advisor, lead manager, lead placement agent, lead agent or managing underwriter
with regard to the transactions to which the Notice pertains.  Rodman’s failure
to exercise the rights set forth in this Section 5 with regard to any particular
transaction contemplated hereby shall not affect Rodman’s rights as set forth in
this Section 5 with regard to any subsequent transaction within the period
contemplated by this Section 5.


6.           Use of Information.  The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder.  The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and that Rodman does not assume responsibility for independent verification of
the accuracy or completeness of any information, whether publicly available or
otherwise furnished to it, concerning the Company, including, without
limitation, any financial information, forecasts or projections considered by
Rodman in connection with the provision of its services.


7.          Publicity.  In the event of the consummation or public announcement
of any transaction hereunder, Rodman shall have the right (i) to approve the
text of any such announcement and (ii) to disclose its participation in such
transaction, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

 
2

--------------------------------------------------------------------------------

 


8.           Securities Matters.  The Company shall be responsible for any and
all compliance with the securities laws applicable to it, other than those
applicable to Rodman in its capacity as a financial advisor hereunder. Rodman
agrees to cooperate with counsel to the Company in that regard.


9.           Indemnity.


(a)         In connection with the Company’s engagement of Rodman as its
financial advisor, the Company hereby agrees to indemnify and hold harmless
Rodman and its Affiliates, and the respective controlling persons, directors,
officers, shareholders, members, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them, including the reasonable fees
and expenses of counsel, as incurred, (collectively a “Claim”), (i) which are
related to or arise out of (a) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (b) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (ii) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) incurred by
such Indemnified Person in connection with investigating, preparing or defending
any such claim, action, suit or proceeding, as incurred, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party.  The Company will not, however, be responsible for any Claim, which
is finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim.  The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.


(b)         The Company further agrees that it will not, without the prior
written consent of Rodman, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


(c)         Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution,
but failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to both the Company and such Indemnified Person and the
payment of the fees and expenses of such counsel. In the event, however, that
such legal counsel reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
such legal counsel reasonably concludes in writing that there may be legal
defenses available to such Indemnified Person or other Indemnified Persons
different from or in addition to those available to the Company, then such
Indemnified Person may employ its own separate counsel to represent or defend
him, her or it in any such Claim and the Company shall pay the reasonable fees
and expenses of such counsel.  Notwithstanding anything herein to the contrary,
if the Company fails timely or diligently to defend, contest, or otherwise
protect against any Claim, the relevant Indemnified Person shall have the right,
but not the obligation, to defend, contest, compromise, settle, assert
crossclaims, or counterclaims or otherwise protect against the same, and shall
be fully indemnified by the Company therefor, including without limitation, for
the reasonable fees and expenses of its counsel and all amounts paid as a result
of such Claim or the compromise or settlement thereof.  In addition, with
respect to any Claim in which the Company assumes the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain his, her
or its own counsel therefor at his, her or its own expense.

 
3

--------------------------------------------------------------------------------

 


(d)         The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Rodman is the Indemnified Person), the Company and Rodman shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Rodman on the other, in connection with Rodman’s engagement
referred to above, subject to the limitation that in no event shall the amount
of Rodman’s contribution to such Claim exceed the amount of fees actually
received by Rodman from the Company pursuant to Rodman’s engagement.  The
Company hereby agrees that the relative benefits to the Company, on the one
hand, and Rodman on the other, with respect to Rodman’s engagement shall be
deemed to be in the same proportion as (a) the total value paid or proposed to
be paid or received by the Company or its stockholders as the case may be,
pursuant to any transaction (whether or not consummated) for which Rodman is
engaged to render services bears to (b) the fee paid or proposed to be paid to
Rodman in connection with such engagement.


(e)         The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Person may have at
law or at equity and (b) shall be effective whether or not the Company is at
fault in any way.


10.         Limitation of Engagement to the Company.  The Company acknowledges
that Rodman has been retained only by the Company, that Rodman is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Rodman is not deemed to be
on behalf of, and is not intended to confer rights upon, any shareholder, owner
or partner of the Company or any other person not a party hereto as against
Rodman or any of its Affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act of 1933, as amended (the “Securities Act”) or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), employees or
agents.  Unless otherwise expressly agreed in writing by Rodman, no one other
than the Company is authorized to rely upon this Agreement or any other
statements or conduct of Rodman, and no one other than the Company is intended
to be a beneficiary of this Agreement.  The Company acknowledges that any
recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible transaction,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose.  Rodman shall not have the authority to make any commitment
binding on the Company.  The Company, in its sole discretion, shall have the
right to reject any transaction introduced to it by Rodman.


11.         Limitation of Rodman’s Liability to the Company.  Rodman and the
Company further agree that neither Rodman nor any of its affiliates or any of
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.

 
4

--------------------------------------------------------------------------------

 


12.         Governing Law; Costs.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be fully performed therein.  Any disputes which arise
under this Agreement will be heard only in the state or federal courts located
in the City of New York, State of New York.  The parties hereto expressly agree
to submit themselves to the jurisdiction of the foregoing courts in the City of
New York, State of New York.  The parties hereto expressly waive any rights they
may have to contest the jurisdiction, venue or authority of any court sitting in
the City and State of New York.  In the event of the bringing of any action,
proceeding or suit by a party hereto against the other party hereto, arising out
of or relating to this Agreement, the party in whose favor the final judgment or
award shall be entered shall be entitled to have and recover from the other
party the costs and expenses incurred in connection therewith, including its
reasonable attorneys’ fees.  Any rights to trial by jury with respect to any
such action, proceeding or suit are hereby waived by Rodman and the Company.
 
13.         Notices.  All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Rodman, to
Rodman & Renshaw, LLC, 1251 Avenue of the Americas, 20th Floor, New York, NY
10020, fax number (646) 841-1640, Attention: General Counsel, and if sent to the
Company, to 8201 Main Street, Suite 6, Williamsville, New York 14221, fax number
(716) 877-3064, Attention: Joseph Pandolfino, with a copy to Foley & Lardner
LLP, 3000 K Street N.W., Suite 600, Washington, D.C. 20007, Attention: Thomas L.
James, Esq.  Notices sent by certified mail shall be deemed received three
business days thereafter, notices sent by hand delivery or overnight delivery
shall be deemed received on the date of the relevant written record of receipt,
and notices delivered by fax shall be deemed received as of the date and time
printed thereon by the fax machine.


14.        Miscellaneous.  This Agreement shall not be modified or amended
except in writing signed by Rodman and the Company.  This Agreement shall be
binding upon and inure to the benefit of Rodman and the Company and their
respective assigns, successors, and legal representatives.  This Agreement
constitutes the entire agreement of Rodman and the Company, and supersedes any
prior agreements, with respect to the subject matter hereof.  If any provision
of this Agreement is determined to be invalid or unenforceable in any respect,
such determination will not affect such provision in any other respect, and the
remainder of this Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile and .pdf
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
5

--------------------------------------------------------------------------------

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding agreement as of the date
indicated above.



 
Very truly yours,
     
RODMAN & RENSHAW, LLC
     
By:
/s/ John Borer
 
Name: John Borer
 
Title: Senior Managing Director



Accepted and Agreed to as of
the date first written above:


22ND CENTURY GROUP, INC.


By:
/s/ David Rector
 
Name:  David Rector
Title:      Chief Executive Officer


 
6

--------------------------------------------------------------------------------

 